UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE: X Chapter 13
MANUEL R. SALAZAR, - CASE NO.: 17-23418-rdd
Debtor. Judge: Robert D. Drain

X

 

AFFIDAVIT OF MICHAEL P. BRESCIA

State of New York )
) SS:
Count of Westchester)

Michael P. Brescia, being duly sworn states;

l. I am an appraiser With The William Paul Appraisal Group, Inc. I submit this affidavit in
opposition to the affidavit submitted by the appraiser for Debtor, Manuel Salazar, reflecting a
valuation of $520,000.00 for the Property at issue, 183 Brookdale Avenue, New Rochelle, New
York (the “Property”).

2. Attached hereto as Exhibit A are my Professional Qualifications.

[REST OF PAGE INTENTIONALLY LEFT BLANK]

3. Attached hereto as Exhibit B is my residential appraisal summary report for the Property

dated May 22, 2018. Said appraisal would constitute my direct testimony. There are no

additional to or correction of such appraisal.

%ZM/

Dated: January 2, 2019 7
Michael P. Brescia

Swom before me on this
g“d Day of January, 2019
NO. 01vEe351345

7 \ d Oua|ified in Westchesrer Counly

j _ Wlsion Expires Nov 28. 2020

'~' \1'~ ‘-\~_r -\'_'

   
    

MICHAEL \/R"EZELL fm 77
Notary Pub|ic - State of New York

 
 
    
     

 

